OPPENHEIMER ROCHESTER INTERMEDIATE TERM MUNICIPAL FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Intermediate Term Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble5,017,25691,434 David K. Downes5,017,25691,434 Matthew P. Fink5,021,32887,362 Edmund Giambastiani, Jr.5,019,33489,356 Phillip A. Griffiths5,019,33489,356 Mary F. Miller 5,070,71237,978 Joel W. Motley 5,019,33489,356 Joanne Pace 5,072,79035,901 Mary Ann Tynan5,070,71237,978 Joseph M. Wikler5,021,32887,362 Peter I. Wold 5,019,33489,356 William F. Glavin, Jr.5,019,33489,356 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
